Citation Nr: 9905601	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-27 129A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for congestive heart 
failure (CHF) secondary to service-connected bronchial 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from December 1946 to November 
1949.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

By a decision dated in February 1994 the RO denied service 
connection for arteriosclerotic heart disease (ASHD) as 
secondary to the veteran's service-connected lung disorder.  
By this rating action, the RO also increased the disability 
rating for bronchial asthma from 0 percent to 60 percent, 
effective from January 15, 1993.  By a rating decision dated 
in June 1994, the RO granted the veteran a total disability 
rating for compensation purpose on the grounds that the 
service-connected bronchial asthma was so severe as to 
preclude more than light manual labor and, given the 
veteran's educational and work background, it was improbable 
that he could find sedentary employment.

As of January 1983, the veteran's diagnoses included coronary 
artery disease, left ventricular aneurysm, and 
atherosclerotic heart disease.  In October 1985 a history of 
CHF with status post anteroseptal infarction was noted.  An 
echocardiography conducted in February 1990 revealed left 
ventricular hypertrophy and left atrial enlargement.

In March 1996, the veteran filed a claim for service 
connection for CHF.  The veteran stated that he was making it 
very clear that he was claiming service connection for CHF 
and not the ASHD which the RO had previously denied.

In support of his claim, the veteran submitted various 
medical records and statement.  In statement dated February 
29, 1996, P. Damle, M.D., noted that the veteran had been 
hospitalized in 1983 for treatment of severe chest pain and 
pleural effusion.  An echocardiogram at that time showed 
probable diffuse ischemic cardiomyopathy with pericardial 
effusion and thickening of the pericardium.  Also noted were 
the veteran's hospitalizations in 1985 for cardiac 
arrhythmias, radiating chest pain, and shortness of breath.  
The veteran was reported to have had several hospitalizations 
between 1985 and 1996 for treatment of COPD and CHF.

In a statement dated in June 1995, S. Ramamurti, M.D., noted 
the veteran's history of ASHD, status post myocardial 
infarction, atrial fibrillation, and CHF.  The doctor 
rendered an opinion that the most likely reason for the 
veteran's atrial fibrillation was exacerbation of his 
significant severe steroid-dependent chronic obstructive 
pulmonary disease.

Also received in March 1996 is an undated report from a 
physician at a Kaiser Permanente facility, Dr. Phillip Tuso, 
who reported that the veteran was under his care for long-
standing COPD and CHF.  Further, the doctor stated that the 
veteran was found to have moderate left ventricular 
dilatation with diffuse left ventricular wall motion 
hypokinesis and mild to moderate left ventricular global 
dysfunction and right ventricular hypertrophy.

In a statement dated in May 1997, the veteran again stated 
that he was claiming that his CHF, not ASHD, is directly 
related to his lung condition.  The veteran indicated that 
the letter from Dr. Damle of February 1996 supported his 
claim that CHF can develop over the years as a result of a 
serious lung disease causing the heart to deteriorate and 
fail.

The veteran was accorded a VA examination in October 1997.  
The examiner reported that the veteran had been steroid-
dependent for 20 years and had had multiple hospitalizations 
for treatment associated with his pulmonary disorder.  Chest 
X-ray studies showed borderline cardiomegaly, with apparent 
pulmonary vascular congestion.  The examiner concluded that 
there was evidence of some peripheral edema, but no evidence 
of right ventricular hypertrophy on echocardiogram.  The 
physician stated that the veteran was not profoundly 
hypoxemic "so I cannot make a diagnosis of COR Pulmonale on 
clinical grounds.  His edema present today could possibly be 
related to his corticosteroid usage."

In December 1997, the RO held that the examination was not 
adequate because it did not provide an opinion on the 
following:  "Is his ASHD caused by or aggravated by 
asthma/COPD?"  The RO made arrangements for the veteran to 
be scheduled for another examination.

A VA examination conducted in January 1998 revealed that the 
veteran was experiencing hot flashes and an irregular 
heartbeat when he was lying down.  The examiner noted that 
the RO requested an opinion as to whether the veteran's ASHD 
was caused by or aggravated by his asthma/COPD.  The examiner 
stated that in consultations with the veteran's primary care 
physician and his staff internist, all three physicians 
concluded that the veteran's "ASHD is not caused by his 
asthma or COPD, and that it is a separate entity by itself."  
The following diagnoses were given:  (1)  ASHD, stable at 
present; and (2) asthma/COPD.

Based upon the above-cited history of this case, the Board 
finds that the veteran's claim for service connection for CHF 
is a new claim.  The clinical data of record reflect that the 
veteran has been given separate and distinct diagnoses of 
ASHD and CHF.  The rating decision of February 1994 listed 
the disability for which service connection was denied as 
ASHD, under Diagnostic Code 7005.  The Schedule for Rating 
Disabilities contains a distinct Diagnostic Code for Chronic 
CHF or cardiomyopathy, i.e. Diagnostic Code 7020.

The United States Court of Veterans Appeals (Court) has held 
that 38 U.S.C.A. § 5103(a) imposes an obligation on VA, even 
prior to the submission of a well-grounded claim, to advise 
"the claimant of the evidence necessary to complete the 
application" -- here, medical evidence connecting to his CHF 
to his service-connected bronchial asthma.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-79 (1995), wherein the Court 
remanded the matter to enable VA to fulfill a duty under 38 
U.S.C.A. § 5103(a) since the "veteran's statement of what his 
physician told him put the Secretary on notice of the likely 
existence of competent medical evidence that would, if true, 
be relevant to, indeed necessary for, a full and fair 
adjudication of the claim."  Robinette, supra; see also 
Graves v. Brown, 8 Vet. App. 522 (1996), Lindsay v. Brown, 
9 Vet. App. 225 (1996); Franzen v. Brown, 9 Vet. App. 235 
(1996); and Anglin v. West, 11 Vet. App. 361, 366 (1998).

The Board finds that a remand for VA to comply with the 
section 5103(a) duty, in light of the specific advice and 
assistance provided and not provided by the RO, is required 
on the facts of this case.  Then, if the veteran, on remand, 
submits medical evidence sufficient to make the claim well 
grounded, the RO will be obligated to fulfill the duty to 
assist under section 5107(a), including obtaining a medical 
opinion which addresses the veteran's claim of service 
connection for CHF rather than ASHD.  

As noted above, the appellant claims that Dr. Damle supports 
his claim that he developed CHF as a result of his serious 
lung disease.  Once aware of the veteran's assertions as to 
what Dr. Damle had purportedly stated, the RO had a duty 
under section 5103(a) to advise the veteran that no such 
statement was of record and that such physician's statement 
was needed to "complete his application."

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran that 
a statement from a physician or 
physicians as to the likelihood of a 
relationship between his service-
connected bronchial asthma and the 
development of CHF is needed to complete 
his application.  The RO should notify 
the veteran that he should submit copies 
of the medical records referred to by his 
physicians, such as hospital records for 
the 1983 treatment of severe chest pain 
and pleural effusion and the 1985 
treatment for cardiac arrhythmias, 
radiating chest pain, and shortness of 
breath, as well as records of the several 
hospitalizations between 1985 and 1996 
for treatment of COPD and CHF, if he 
feels that these records may contain 
evidence that would tend to support his 
claim.  He should be advised that VA will 
assist him in obtaining any records he 
feels may be pertinent to his claim.

2.  If the veteran submits medical 
evidence sufficient to make the claim 
well grounded, the RO should return the 
records in this case to the VA physician 
who examined the veteran in January 1998 
and request that he provide an opinion as 
to whether or not the veteran suffers 
from CHF and, if so, the degree of 
probability that the veteran's bronchial 
asthma caused or aggravated his CHF.

Following completion of the above actions, the issue of 
entitlement to service connection for CHF should be 
adjudicated on a de novo basis by the RO.  If the benefits 
sought remain denied, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board for further appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

